UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6697


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEQUANTEY MAURICE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00110-CCE-1; 1:14-cv-00832-CCE-LPA)


Submitted:   August 31, 2016                 Decided:   September 8, 2016


Before GREGORY, Chief Judge, and WILKINSON and KING, Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Dequantey Maurice Williams, Appellant Pro Se. Lisa Blue Boggs,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dequantey      Maurice      Williams     noted   this    appeal     from    the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.      We granted a certificate of appealability on the

issue of whether Williams was properly sentenced as an armed career

criminal, 18 U.S.C. § 924(e) (2012).

     After the district court entered its order, the Supreme Court

held in Johnson v. United States, 135 S. Ct. 2551 (2015), that the

residual   clause     of   the   Armed    Career   Criminal       Act,   18   U.S.C.

§ 924(e)(2)(b) (2012), is unconstitutionally vague.                 Additionally,

we held that North Carolina common law robbery “does not qualify

categorically    as    a   ‘violent      felony’   under     [§   924(e)(2)(B)].”

United States v. Gardner, 823 F.3d 793, 804 (4th Cir. 2016).                    Based

on Johnson and Gardner, the Government has conceded that Williams

would not be subject to the 15-year mandatory minimum sentence

under § 924(e) if he were sentenced today.             Accordingly, we vacate

the district court’s order denying Williams’ § 2255 motion and

remand this case for further proceedings.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           VACATED AND REMANDED




                                          2